UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Shareholders DWS Small Cap Growth Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Information About Your Fund's Expenses 37 Tax Information 38 Investment Management Agreement Approval 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. For the most recent fiscal year ended September 30, 2012, the Class A shares of DWS Small Cap Growth Fund returned 26.40%, underperforming the Russell 2000® Growth Index's return of 31.18%. The underperformance of the fund's benchmark derived primarily from overall stock selection. The fund's fiscal year had an encouraging start, as a robust rally took hold in early October 2011, owing mostly to stronger U.S. economic leading indicators and supportive manufacturing data. The positive momentum carried over into early 2012, and with the markets in a sweet spot of low inflation and attractive valuations, confidence grew regarding the sustainability of the U.S. economic recovery. This was despite lingering concerns about possible sovereign defaults in southern Europe, in addition to a potential hard economic landing in China, and worries over the U.S. "fiscal cliff" (tax hikes and automatic spending cuts that could endanger the U.S. recovery unless Congress takes action). In choosing stocks, portfolio management focuses on individual security selection rather than industry selection. The market then reentered another period of risk aversion and elevated volatility in May 2012, as heightened concern regarding Greece's possible exit from the European Monetary Union, Spanish bank insolvency and a weak report of U.S. economic data led to sharp stock declines. Renewed hope that the United States would avoid another recession came after encouraging economic releases regarding housing and durable goods. In late July, statements by European Central Bank President Draghi concerning his determination to preserve the euro currency sparked strong market rallies around the world, as investors grew more confident that Europe would avert insolvency for its peripheral countries. Optimism about the Fed's third round of purchasing government and other securities from the market to increase the money supply also buoyed stocks. Investor sentiment toward stocks faded somewhat by late September, amid growing concerns over social unrest in Spain and Greece, as well as weaker U.S. economic data. "We are optimistic that small-cap stocks will outperform once the global economy regains momentum." Positive Contributors to Fund Performance For the period, strong stock selection within the industrials and information technology sectors contributed to performance. With regard to sector allocation, underweights in financials and consumer staples were additive. The top individual security-level contributors to relative performance during the period included Smart Balance, Inc., United Rentals, Inc. and Kenexa Corp. Smart Balance, Inc. a marketer of enhanced food products, was rewarded by investors for its acquisition of Udi's Food, which is focused on gluten-free bread. United Rentals, an equipment rental company that serves the construction industry, outperformed after posting strong improvements in its rental rates and utilization, which in turn boosted earnings growth. Kenexa Corp.,* a human resources management software company, saw its share price soar following IBM's announcement that it planned to acquire Kenexa Corp. * Not held in the portfolio as of September 30, 2012. Negative Contributors to Fund Performance Stock selection in consumer discretionary, consumer staples and financials detracted from the fund's results during the period. In addition, sector allocation had a negative effect on returns, based mainly on an overweight in energy and an underweight in consumer discretionary. The largest individual detractors from performance on a company level included Diamond Foods, Inc.,* Deckers Outdoor Corp. and DFC Global Corporation. Shares of Diamond Foods, a branded food company, declined sharply after Procter & Gamble terminated its sale of Pringles to Diamond Foods following an SEC investigation into irregular accounting at Diamond and the removal of both its CEO and Treasurer. Deckers Outdoor, a manufacturer and retailer of footwear brands including UGGs, underperformed on continued warm weather in North America and concern over excess inventory. In the case of DFC Global, a consumer loan firm, its shares sold off as investors worried about the potential negative effects on DFC from new regulations in the United Kingdom. * Not held in the portfolio as of September 30, 2012. Outlook and Positioning Despite the more positive tone of economic data earlier in the period, doubts have once again emerged concerning the sustainability of the U.S. recovery, which has not been able to gain much momentum over the past three years. The economy appears to have hit a soft patch, but we believe that the U.S. economy will likely avoid a double-dip recession. Developing strength in U.S. housing and improving consumer spending, even in the face of stubborn unemployment and worsening manufacturing activity, offer some bright spots. The Fed's commitment to remain accommodative to the needs of the economy and the market also keeps us encouraged. While we believe the fund is positioned for eventual economic recovery, we have maintained a balance between aggressiveness and defensiveness. We are optimistic that small-cap stocks will outperform once the global economy regains momentum. Ten Largest Equity Holdings at September 30, 2012 (16.8% of Net Assets) 1. Portfolio Recovery Associates, Inc. Provides outsourced receivables management 1.8% 2. Pacira Pharmaceuticals, Inc. Development, commercialization and manufacturing of proprietary pharmaceutical products 1.8% 3. Chart Industries, Inc. Manufacturer of equipment used in public storage 1.8% 4. Hain Celestial Group, Inc. Distributor and seller of natural, organic and specialty food products 1.7% 5. Metropolitan Health Networks, Inc. Provides and coordinates health care services for Medicare Advantage, Medicaid and other customers in Florida 1.7% 6. Cardtronics, Inc. Operates a network of automated teller machines 1.6% 7. Sauer-Danfoss, Inc. Designs, manufactures and sells hydraulic systems and components for off-highway mobile equipment 1.6% 8. TrueBlue, Inc. Provides temporary manual labor to the light industrial and small business markets 1.6% 9. Ultimate Software Group, Inc. Designs, markets and supports Web-based and client/servers 1.6% 10. Dril-Quip, Inc. Designer and manufacturer of offshore drilling and production equipment 1.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined Deutsche Asset Management in 2001. • Senior analyst at Merrill Lynch Investment Managers for the international equity portion of a global balanced portfolio (1996-2001). • Director, International Research at PCM International (1989-1996). • Associate manager, structured debt and equity group at Prudential Capital Corporation (1988-1989). • Analyst at Prudential-Bache Capital Funding in London (1987-1988). • Equity analyst in the health care sector at Prudential Equity Management Associates (1985-1987). • BS, Carlson School of Management, University of Minnesota. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset Management in 1999. • Research analyst for US Micro, Small and Mid Cap Equity: New York. • Over 20 years of investment industry experience in U.S. portfolio strategy, Latin America market strategy and U.S. equity research at JP Morgan Securities, UBS Securities and Goldman Sachs & Co. • BA, Columbia University; MBA, Stern School of Business, New York University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 2000 Growth Index is an unmanaged capitalization-weighted measure of 2,000 of the smallest-capitalized U.S. companies with a greater-than-average growth orientation and whose common stocks trade on the NYSE, AMEX and Nasdaq. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Overweight means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or stock. The European Union is an organization of Central and Eastern European nations which was established in 1993 with the purpose of seeking closer economic and political union. The European Monetary Union is an agreement between participating European Union members that identifies the protocols for pooling currency reserves and the introduction of a common currency. Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % % -0.56 % % Class B % % -1.37 % % Class C % % -1.31 % % Russell 2000® Growth Index† % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) % % -1.73 % % Class B (max 4.00% CDSC) % % -1.56 % % Class C (max 1.00% CDSC) % % -1.31 % % Russell 2000® Growth Index† % No Sales Charges Life of Class S and Institutional Class* Class S % % -0.31 % N/A % Institutional Class % % -0.21
